HART, J., concurring. I agree that this case must be affirmed, but I write separately to set forth my basis for so holding. The appellant is simply wrong when he asserts, in essence, that to be an accomplice, his participation must be substantially similar to that of his codefen-dants. This is not the law. As the majority correctly notes, our criminal code, in pertinent part, imposes accomplice liability on a person who “aids, agrees to aid, or attempts to aid the other person in planning or committing the offense.” Ark. Code Ann. § 5-2-403(a)(2) (Repl.2006). By proving that appellant drove his codefendants to the house that they burglarized and transported them and the stolen property away from the house, the State established that appellant was aiding them in committing the offense. Barber v. State, 2010 Ark.App. 210, 374 S.W.3d 709.